          Case 1:20-cr-00188-JSR Document 249 Filed 03/31/21 Page 1 of 1
                                           U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                         March 31, 2021

BY ECF

Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
New York, New York 10007

        Re:     United States v. Hamid Akhavan et al., S3 20 Cr. 188 (JSR)

Dear Judge Rakoff:

         The Government respectfully submits this letter to address the recent letter request (Dkt.
248) from an investigative journalist concerning access to exhibits that were admitted in the trial
in the above-captioned case, and information concerning a cooperating witness who testified at
that trial. As to access to the trial exhibits, consistent with the Court’s prior ruling, the parties have
made the trial exhibits available to the press through a file-sharing platform, and the investigative
journalist can gain access to the exhibits by contacting Nicholas Biase at
Nicholas.Biase@usdoj.gov.

       In addition, as to the journalist’s inquiry regarding cooperating witness Oliver Hargreaves,
the Government has requested that his case, United States v. Oliver Hargreaves, 18 Cr. 746 (KPF),
be unsealed. Once the case is unsealed, the journalist will be able to access all of the publicly
available documents through PACER.

                                                         Very truly yours,

                                                         AUDREY STRAUSS
                                                         United States Attorney

                                                     by: s/
                                                         Nicholas Folly
                                                         Tara LaMorte
                                                         Emily Deininger
                                                         Assistant United States Attorneys
                                                         (212) 637-1060 / 1041 / 2472

cc: all counsel of record (by ECF)
